Dismissed and Opinion Filed October 19, 2017




                                             SIn The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-01479-CV

                   IN THE INTEREST OF A.B.A., JR., A MINOR CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-02585

                             MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Whitehill
                                   Opinion by Justice Francis

       Appellant’s brief in this case is overdue. By postcard dated July 21, 2017, we notified

appellant the time for filing his brief had expired. We directed appellant to file his brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE

161479F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.B.A., JR., A                  On Appeal from the 256th Judicial District
MINOR CHILD                                        Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-13-02585.
No. 05-16-01479-CV                                 Opinion delivered by Justice Francis.
                                                   Justices Myers and Whitehill participating.


       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered October 19, 2017.




                                             –2–